Case 1:20-cv-00495-JMS-TAB Document 24 Filed 05/05/20 Page 1 of 1 PageID #: 96




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 HEIDI SNIDER,                 )
                               )
            Plaintiff,         )
                               )
                  v.           )                    Case No. 1:20-cv-00495-JMS-TAB
                               )
 EQUIFAX INFORMATION SERVICES, )
 LLC, and JPMORGAN CHASE BANK, )
 N.A.,                         )
                               )
            Defendants.        )

        ORDER GRANTING DEFENDANT JPMORGAN CHASE BANK, N.A.’S
         UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO
                 RESPOND TO PLAINTIFF’S COMPLAINT

       Defendant JPMorgan Chase Bank, N.A. (“Chase”), by counsel, having filed its Unopposed

Second Motion for Extension of Time to Respond to Plaintiff’s Complaint, and the Court being

otherwise duly advised, now finds that the Motion is reasonable and should be granted.

       IT IS, THEREFORE, ORDERED that Defendant JPMorgan Chase Bank, N.A.’s Second

Motion for Extension of Time to Respond to Plaintiff’s Complaint is hereby granted, allowing

Chase an extension of fourteen (14) days, through and including May 19, 2020, to file its

responsive pleading.

       Date: 5/5/2020
                                       _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana

Distribution:

Service will be made electronically on all counsel of record via email generated by the Court’s
ECF system.
